Title: To Benjamin Franklin from [the Marquise de Boulainvilliers], [1777?]
From: Boulainvilliers, Marie-Madeleine-Adrienne d’Hallencourt Bernard, marquise de
To: Franklin, Benjamin


[1777?]
Il y a bien Longtems que les habitans De passy n’ont eu L’honneur De voir monsieur franklin. Veut il bien qu’ils se rapellent a son souvenir et qu’ils luy proposent de Leurs faire L’honneur De venir Diner chez eux jeudy prochain. Ils le priront aussy de leur rendre les papiers en question s’il n’en a plus besoin parce que les personnes qui les ont preté a Madame de boulainvilliers les luy redemandent. Nous comptons sur monsieur son fils et ses aimables Compatriotes. Sy monsieur franklin n’avoit rien de mieux a faire ce soir et qu’il voulut venir prendre du thé avec nous nous en serions ravies.
 
Addressed: A Monsieur / Monsieur franklin / A Passy
